Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that the alimony was fixed by the final judgment, which was reversed by this court, and the right to alimony, provided for under the judgment, fell with its reversal. The language used in the order granting the stay in this court had no effect upon plaintiff’s right to alimony. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur; Heffernan, J., dissents on the ground that the reversal of the judgment did not affect respondent’s right to collect from appellant the amount of unpaid alimony accrued prior to the entry of the order of reversal.